DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 09 December 2021.
The amendment filed 09 December 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1-7, 6, 7, 9, 11, and 13 were amended in the amendment filed 09 December 2021.
Claims 14-18 are withdrawn from consideration.
Claims 1-13 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “an area of the first region being greater than a total surface area of the two or more electrically conductive pathways facing the back glass cover” (lines 11-13). The limitation appears to recite the surface area in relation to a region’s planar area, however, there is no support for this relationship of the first region relative to a total surface area of the electrically conductive pathways. Thus, the limitation constitutes new matter.
Claims 2-6 are rejected as being dependent upon rejected claim 1.
Claim 7 recites the limitation of “a first plurality of electrically conductive pathways in direct contact with the back glass cover” and “a second plurality of electrically conductive pathways in direct contact with the back glass cover…. wherein the first plurality of electrically conductive pathways are positioned between the second plurality of electrically conductive pathways and the plurality of photovoltaic structures” (see lines 10-17). Applicant points to Figs. 9A-9B to support this limitation, but the configuration of both the first and second plurality of conductive pathways in direct contact with the back glass cover is not shown in this drawing nor described elsewhere in the specification. Thus, there is no support for both the 
Claims 8-13 are rejected as being dependent upon rejected claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface” in lines 19 and 20. It is unclear to which of the aforementioned surfaces the limitation refers. Clarification is required. For purposes of examination, the Examiner will interpret the limitation as referring to “the surface of the back glass cover”.
Claims 2-6 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 6 recites the limitation “the first plurality of metallic strips” and “the second plurality of metallic strips”. There is insufficient antecedent basis for these limitations in the claims. Clarification is required.
Claim 7 recites the limitation “the two or more electrically conductive pathways” in line 21; there is insufficient antecedent basis for this limitation in the claim, as it is unclear if this is 
Claim 7 recites the limitation of “a first plurality of electrically conductive pathways in direct contact with the back glass cover” and “a second plurality of electrically conductive pathways in direct contact with the back glass cover…. wherein the first plurality of electrically conductive pathways are positioned between the second plurality of electrically conductive pathways and the plurality of photovoltaic structures” (see lines 10-17). It is unclear to the Examiner how the first plurality of conductive pathways are positioned between the second plurality of conductive pathways and the plurality of photovoltaic structures, while both the first and second plurality of conductive pathways are in direct contact with the back glass cover. Clarification is required. For purposes of examination, the Examiner will interpret the limitation as the second plurality of electrically conductive pathways in direct contact with the back glass cover, and the first plurality of electrically conductive pathways positioned between the second plurality of electrically conductive pathways and the plurality of photovoltaic structures, as described at page 9 of remarks filed 09 December 2021.
Claims 8-13 are rejected as being dependent upon rejected claim 7, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 10 recites the limitation “the plurality of electrically conductive pathways” in lines 1-2; there is insufficient antecedent basis for this limitation in the claim. It is unclear which of 
Claim 11 recites the limitation “it” in line 2; it is unclear to which of the aforementioned elements the recitation of “it” refers. Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0181454 A1; hereinafter “Son”) in view of Von Moltke et al. (US 2011/0192826 A1; hereinafter “Von Moltke”).
Regarding claim 1, Son teaches a photovoltaic tile (module; abstract and Fig. 1), comprising: 
a front glass cover (front transparent substrate FS of tempered glass; ¶ 0036); 
a back glass cover (back subsrate BS can be formed of tempered glass; ¶¶ 0037-0039); 
a plurality of photovoltaic structures positioned between the front and back glass covers (solar cell 110 shown in Fig. 1, where plurality of cells may be positioned between the FS and BS; ¶¶ 0035 and 0044), the plurality of photovoltaic structures comprising a plurality of electrodes (see plurality of first electrodes C141 in Fig. 1; ¶¶ 0040-0041) and 
a first encapsulant layer positioned between the front glass cover and the plurality of photovoltaic structures (EC1 in Fig. 1; ¶ 0046); 
a pre-laid circuit (conductive lines R1, R2 and conductive adhesive SP; ¶¶ 0042-0043) comprising a first plurality of electrically conductive pathways electrically coupled to one or 
a second encapsulant layer positioned between the back glass cover and the plurality of photovoltaic structures (EC2 in Fig. 1; ¶ 0046), the second encapsulant layer extending across a second region of the surface and leaving the first region of the surface free of the second encapsulant layer (see Fig. 1 showing the second encapsulant in the second region and free of the first region; ¶¶ 0050-0051).
Son teaches the claimed circuit noted above, but is silent to the second plurality of electrically conductive pathways in direct contact with the back glass cover. 

The devices of Son and Von Moltke are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Son and form the second plurality of electrically conductive pathways (conductive lines R1, R2) directly on the back glass cover (BS) as a pre-defined electrical pattern, in order to allow for the elimination of manual handling steps that contribute to module assembly yield loss, among others taught by Von Moltke above, and because the combination of prior art elements according to known methods to yield the predictable result of a solar cell device supports a prima facie obviousness determination (see MPEP 2143 I. A.). 
The Examiner notes the limitations wherein the photovoltaic tile is a “roof tile" is a recitation of intended use and/or functional language. The limitation is afforded patentable 
Regarding claim 2, modified Son further teaches the second plurality of electrically conductive pathways are formed by metallic strips that extend onto one or more photovoltaic roof tiles adjacent to the photovoltaic roof tile (see Son Fig. 7; ¶¶ 0125-0128)
Regarding claim 3, modified Son further teaches the plurality of electrically conductive pathways are metallic strips that are attached to the back glass cover or traces deposited on the back glass cover (Son Fig. 4 and ¶ 0052, 0081-0082). 
Regarding claim 4, modified Son teaches the device of claim 3, and further teaches the second encapsulant layer defines an opening making up at least a portion of the first region, the opening having a shape that matches a shape of one of the two or more metallic strips (see Son Figs. 1 and 4 showing shape of opening in EC2 matching the shape of the strips).
Regarding claim 5, modified Son further teaches the second encapsulant layer does not extend into a third region of the surface of the back glass cover that is separate and distinct from the first region (see e.g. spacing of conductive adhesive SP connected to second electrodes C142 in Fig. 1, qualifying as a separate third region) and wherein the plurality of 
Regarding claim 6, modified Son teaches the device of claim 3, and further teaches the first plurality of metallic strips are oriented orthogonal to the second plurality of metallic strips (see Son Fig. 4).  
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Von Moltke and Sherman et al. (US 2012/0291848 A1; hereinafter “Sherman”).
Regarding claim 7, Son teaches a photovoltaic tile module (abstract, Fig. 1), comprising: 
a photovoltaic tile (see Fig. 1) that comprises: 
a front glass cover (front transparent substrate FS of tempered glass; ¶ 0036); 
a back glass cover (back subsrate BS can be formed of tempered glass; ¶¶ 0037-0039); 
a plurality of photovoltaic structures positioned between the front and back glass covers (solar cell 110 shown in Fig. 1, where plurality of cells may be positioned between the FS and BS; ¶¶ 0035 and 0044), the plurality of photovoltaic structures comprising a plurality of electrodes (see plurality of first electrodes C141 in Fig. 1; ¶¶ 0040-0041); and 
a first encapsulant layer positioned between the front glass cover and the plurality of photovoltaic structures (EC1 in Fig. 1; ¶ 0046); 
a pre-laid circuit (conductive lines R1, R2 and conductive adhesive SP; ¶¶ 0042-0043) comprising a first plurality of electrically conductive pathways (i.e. conductive adhesive SP; ¶ 0042), wherein two or more electrically conductive pathways of the first plurality of electrically conductive pathways are electrically coupled to one or more of the plurality of electrodes (see Fig. 1 showing at least two conductive adhesive SP connected to the electrodes C141; ¶ 0042) 
a second encapsulant layer positioned between the back glass cover and the plurality of photovoltaic structures (EC2; Fig. 1 and ¶ 0046), the second encapsulant layer shaped so that it insulates a first portion of the pre-laid circuit from the plurality of photovoltaic structures (see sheet shape of 26 in Fig. 6 insulating the cells 23 from the circuit 28, 29) and leaves a second portion of the pre-laid circuit, which includes the two or more electrically conductive pathways, uninsulated from at least a portion of the plurality of photovoltaic structures (see spaces corresponding to location of the first conductive pathways SP and thus uninsulated in Fig. 1; ¶¶ 0042 and 0049-0051).
Son teaches the claimed circuit noted above, but is silent to the second plurality of electrically conductive pathways in direct contact with the back glass cover. 
Von Moltke teaches photovoltaic assemblies (abstract, Figs. 3 and 5). Von Moltke the assembly comprises a substantially similar structure to that of Son, including solar cells (4) between front and rear covers (6, 2, respectively; ¶ 0024) and encapsulant layers (3, 5) between the solar cells and the front and rear covers (see Figs. 3 and 5; ¶¶ 0032, 0034). Von Moltke teaches the interconnection structure includes a pre-defined electrical pattern on the electrically conductive substrate (2, which can be made of e.g. glass; ¶¶ 0025, 0030, 0049) 
The devices of Son and Von Moltke are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Son and form the second plurality of electrically conductive pathways (conductive lines R1, R2) directly on the back glass cover (BS) as a pre-defined electrical pattern, in order to allow for the elimination of manual handling steps that contribute to module assembly yield loss, among others taught by Von Moltke above, and because the combination of prior art elements according to known methods to yield the predictable result of a solar cell device supports a prima facie obviousness determination (see MPEP 2143 I. A.). 
Son additionally teaches multiple photovoltaic tiles can be electrically coupled to each other (Figs. 7-8 and ¶ 0133). Furthermore, Sherman teaches photovoltaic modules (abstract). Sherman teaches modules can be interconnected with one another in series to increase the voltage of the modules and the array (¶ 0055), and shows mechanical and electrical interconnection in Figs. 3, 6-8, and 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Son and use a plurality of photovoltaic tiles of modified Son and interconnect the tiles to increase the voltages 
The Examiner notes the limitations wherein the photovoltaic tile is a “roof tile" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in instant claim 7. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, the device of modified Son teaches all positively recited limitations and is capable of being placed on a roof, absent a showing to the contrary. Thus the limitation is considered met.
Regarding claim 10, modified Son further teaches the plurality of electrically conductive pathways are metallic strips that are attached to the back glass cover or traces deposited on the back glass cover (Son Fig. 4 and ¶ 0052, 0081-0082). 
Regarding claim 11, modified Son further teaches the second encapsulant laver covers a larger portion of the back glass cover than it leaves exposed (see Son Fig. 1).
Regarding claim 12, modified Son teaches the photovoltaic roof tile module of claim 10, and further teaches the second encapsulant layer defines one or more openings that leave the second portion of the prelaid circuit uninsulated from the plurality of photovoltaic structures (see spaces in EC2 corresponding to SP which are uninsulated as claimed; Fig. 1).  
Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Von Moltke and Sherman as applied to claim 7 above, and further in view of Heng (US 2015/0270410 A1; hereinafter “Heng”).
Regarding claim 8, modified Son teaches the photovoltaic roof tile module of claim 7, the limitations of which are set forth above. However, modified Son is silent to a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the plurality of photovoltaic structures forming a serially coupled string.  
Heng teaches photovoltaic modules (abstract; Figs. 5F-J). Heng teaches an interconnect structure between adjacent photovoltaic cells comprises a first edge bus bar and a second edge busbar positioned on opposite surfaces at the same edge, and the first edge bus bar overlapping the second edge busbar for serial interconnection of the cells (paragraphs 0074-0078). Heng teaches this connection configuration allows for up to an 18% gain in power (paragraph 0058).
The devices of modified Son and Heng are analogous references in the field of photovoltaic modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Son and form the bus bars in an edge overlapping relationship, as taught above by Heng, in order to 
Regarding claim 9, modified Son teaches the photovoltaic roof tile module of claim 7, and further teaches the second plurality of electrically conductive pathways are formed by metallic strips that extend across two or more of the plurality of photovoltaic roof tiles (see Figs. 7-8 where the IC constitutes part of a respective roof tile and RC1, RC2 extend across multiple tiles as claimed).
Regarding claim 13, modified Son teaches the module of claim 9; modified Son further teaches the plurality of photovoltaic structures are electrically coupled to the second plurality of electrically conductive pathways by way of one or more of the first plurality of electrically conductive pathways (see Fig. 1 showing electrical connection of solar cell 110 to second conductive paths R1, R2 via the first electrically conductive pathways, SP). 
Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive.
Applicant briefly addresses the rejections under 35 USC § 112(a) and (b) on page 8 of remarks filed but does not present any amendments or substantive arguments. Thus, the rejections are maintained.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Son teaches the features of the amended claims as set forth above.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 7 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726